Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 05, 2018

The Court of Appeals hereby passes the following order:

A19A0593. BOBBY PARADISE v. THE STATE.

      In 1993, a jury convicted Bobby Paradise of four counts each of aggravated
child molestation, aggravated sodomy, and child molestation. The trial court
sentenced Paradise to consecutive life sentence and 40 years, with the final 20 years
to be served on probation. We affirmed his convictions on direct appeal. Paradise
v. State, 212 Ga. App. 166 (441 SE2d 497) (1994). Since then, Paradise has filed
several motions seeking to vacate his convictions and sentence. See, e.g., Paradise
v. State, 321 Ga. App. 371 (740 SE2d 238) (2013). In his most recent motion, filed
in January 2018, a “Motion in the Nature of Writ of Coram Nobis to Vacate a Void
Judgment,” Paradise alleges several due process violations associated with his arrest
and convictions. The trial court denied the motion, and Paradise filed this direct
appeal. We, however, lack jurisdiction.
      As the Supreme Court has explained, a post-conviction motion to vacate an
allegedly void conviction is not an appropriate remedy in a criminal case. See
Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010); Harper v. State, 286 Ga.
216, 218 (1) (686 SE2d 786) (2009).1 Any appeal from an order denying or
dismissing such a motion must be dismissed. See Roberts, 286 Ga. at 532; Harper,
286 Ga. at 218 (2).


      1
         The Court has also explained that a criminal defendant seeking to challenge
a conviction after it has been affirmed on direct appeal may “file an extraordinary
motion for new trial, OCGA § 5-5-41, a motion in arrest of judgment, OCGA § 17-9-
61, or a petition for habeas corpus[,] OCGA § 9-14-40.” Harper, 286 Ga. at 217 (1).
      Accordingly, because Paradise’s motion to vacate his convictions is not a valid
remedy, his appeal from the trial court’s denial of that motion is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/05/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.